*464
By the Court,

Whiton, C. J.
This cause was submitted without argument by either party, and without even a brief by the plaintiffs in error. We therefore do not know what errors they complain of, nor upon what they rely to reverse the judgment. We have, however, examined the record, but have failed to discover any error which would justify the reversal of the judgment. There is no bill of exceptions, and we must therefore suppose that nothing occurred at the trial of the case to which the plaintiffs in error take exception. The declaration we think sets out a good cause of action. (See 1 Starkie on Slander, 157 ; Cooper vs. Greeley et al., 1 Denio, 347; Cramer vs. Noonan, 4 Wis. Rep., 231. We must therefore affirm the judgment.